In my opinion the contention of the defendants that the contract was contingent upon the recovery of lands and the partitioning thereof is not sustained by the record. It appears to me to be a contract for general representation of the defendants with respect to their legal interests in realty and other property, and for doing "all things required and necessary in and about said property." The bringing of the suit for the recovery of certain realty, which was admittedly unsuccessful, was merely one matter, or thing, in the general representation of the defendants. As a matter of fact, the defendants admitted in their answer to count 1 that they objected to and opposed any suit or action to recover the lands referred to for the reason that said properties were legally disposed of by their mother; yet the recovery of said lands was what the defendants now claim was the contingency on which the contract was founded.
The majority opinion concedes that the construction of the contract was a matter for the court. Under the Code, § 20-704 (4), *Page 864 
"the construction which will uphold a contract in whole and in every part is to be preferred, and the whole contract should be looked to in arriving at the construction of any part." There is a presumption in favor of the validity of a contract, and when suit is filed on a contract, the burden of making out a complete defense lies on the defendant. Red Cypress Lumber Co.
v. Perry, 118 Ga. 876, 879 (45 S.E. 674). Under these general rules of law, where the testimony for the plaintiff tended to show full compliance with the contract on his part, and where the defendants offered no evidence in rebuttal, the construction placed on the contract by the court was correct, and the court did not err in directing a verdict for the plaintiff, and in overruling the motion for new trial.